Fowler, S.
This is a discovery proceeding before me. I am satisfied that Mr. Anderson received some money from Mr. May, a feeble and illiterate old man, and that the understanding was that out of it he should pay Mr. May’s living expenses and the cost of his burial. There is no dispute about the amount so received. Mr. Anderson’s claim is that he was entitled to retain the balance. With the evidence of this claim I am not satisfied. Such a claim must always be established by clear and adequate proofs. Consequently the balance remaining in his hands, after deducting all the payments made to or for the use of the deceased, must be paid over to the administrator. As this resembles an equitable proceeding, the administrator must do equity as a condition of relief, and I shall be very liberal in allowing deductions for sums actually expended.
Decreed accordingly.